Assignment of Certain Functions Related
to Military Appointments
Section 531(a)(1) of title 10 does not affirmatively prohibit delegation to the Secretary of Defense of
the President’s appointment authority.
The Appointments Clause of the Constitution does not prohibit Congress from allowing the President
to choose between making such an appointment himself and delegating it to the Secretary of
Defense.
So long as each nomination is submitted to the Secretary of Defense for approval (whether individually
or in groups) and each appointment is made in the name of the Secretary of Defense (whether the
document evidencing the appointment be signed by the Secretary or an authorized subordinate
officer), the Constitution would permit much of the legwork of the appointment process to be
delegated to a subordinate officer below the Secretary of Defense.

July 28, 2005

MEMORANDUM OPINION FOR THE GENERAL COUNSEL
OFFICE OF MANAGEMENT AND BUDGET
This memorandum records advice that this Office recently provided in response
to three questions that you posed concerning a proposed executive order to
delegate to the Secretary of Defense the President’s power to make certain military
appointments under 10 U.S.C. § 531(a)(1) (Supp. IV 2005). See Exec. Order No.
13384, 70 Fed. Reg. 43,379 (July 27, 2005). Section 531(a)(1) provides that
“[o]riginal appointments in the grades of second lieutenant, first lieutenant, and
captain in the Regular Army, Regular Air Force, and Regular Marine Corps and in
the grades of ensign, lieutenant (junior grade), and lieutenant in the Regular Navy
shall be made by the President alone.” Id. (emphasis added). Section 301 of title 3,
in turn, authorizes the President “to designate and empower the head of any
department or agency in the executive branch, or any official thereof who is
required to be appointed by and with the advice and consent of the Senate, to
perform without approval, ratification, or other action by the President . . . any
function which is vested in the President by law.” Section 301 applies only if the
law establishing the function “does not affirmatively prohibit delegation.”
3 U.S.C. § 302 (2000).
First, you have asked whether 10 U.S.C. § 531(a)(1) affirmatively prohibits
delegation of the President’s appointment authority. In our view, section 531(a)(1)
does not affirmatively prohibit delegation. While section 531(a)(1) authorizes
appointments “by the President alone,” the word “alone” in section 531 is most
naturally read to mean “without the need for Senate consent.” Subsection (a)(1)
uses “alone” to distinguish subsection (a)(2), which provides that certain appointments “shall be made by the President, by and with the advice and consent of the
Senate.” The same usage is reflected in the Appointments Clause of the Constitution, which requires the President to make appointments “by and with the advice

132

Assignment of Certain Functions Related to Military Appointments

and consent of the Senate,” while permitting Congress to vest the appointment of
inferior officers “in the President alone.” There, too, the word “alone” means
“without Senate consent,” and Congress presumably incorporated that meaning in
section 531. Compare 5 U.S.C. § 3345(a)(2) & (3) (2000) (“the President (and
only the President) may direct” certain persons “to perform the functions and
duties of the vacant office”) (emphasis added).
This conclusion also comports with the meaning of the word “alone” in analogous statutes. For example, 10 U.S.C. § 12203(a) vests in the “President alone” the
authority to make appointments of reserve officers in commissioned grades of
lieutenant colonel and commander or below. Until title 10 was recodified in 1956,
this law provided that “the President shall make all” such appointments. The word
“alone” was added in the recodification, which was intended merely “to restate,
without substantive change” the existing laws. Pub. L. No. 84-1028, 70A Stat. 1,
25, 640 (1956). The notes of revision indicate that the word “alone” was inserted
as a clarification. And the Court of Claims concluded that “the word ‘alone’ was
inserted in that section to make it clear that the President no longer needed Senate
‘advice and consent’ for appointments below general officer rank.” Jamerson v.
United States, 401 F.2d 808, 810 (1968).
In 1957, this Office offered the same interpretation of various statutes vesting
in the “President alone” the authority to make temporary military promotions
below flag grade. See Opinion for the President, from the Attorney General (May
31, 1957). The services’ practice at that time was for the Secretaries of the Army,
Navy, and Air Force to make these promotions. We determined that “this is a
delegable function” under 3 U.S.C. § 301, and that “[n]one of the [pertinent]
statutes affirmatively prohibits delegation.” Id. at 4. “In view of the universal
acceptance of this rule and the long standing practice in the several Services” and
“in the absence of any expression of Presidential intent to the contrary,” we
concluded that “the present practice of the Service Secretaries of conferring
promotions without prior reference to the President . . . is valid as a matter of law.”
Id. at 6–7. This view also accorded with the Office’s more general statements
about the ability of the President to delegate, at least to the head of a department,
the power to appoint inferior officers. See Memorandum, Re: Delegation of
Presidential Functions at 31 (Sept. 1, 1955); Memorandum for the Attorney
General, Re: The Power of the President to Delegate Certain Functions at 110
(n.d. ca. 1955).
Longstanding Executive Branch practice also compels this conclusion. On
several occasions over the last half century, the President has invoked section 301
or its predecessor to delegate to the head of a department appointment authority
vested by statute in the President, whether that authority was vested in the
“President alone,” see Exec. Order No. 10637, §§ 1(s), 2(d), 20 Fed. Reg. 7,205
(Sept. 19, 1955) (certain military appointments); Exec. Order No. 11023, § 1(b)–
(d), (h)–(j), 27 Fed. Reg. 5,133 (May 29, 1962) (certain appointments of commis-

133

Opinions of the Office of Legal Counsel in Volume 29

sioned officers in the NOAA); Exec. Order No. 12396, §§ 1(c), (d), 2(a)(2), 47
Fed. Reg. 55,897 (Dec. 9, 1982) (certain military promotions); Exec. Order No.
13358, §§ 1(b), 2(b), 69 Fed. Reg. 58,797 (Sept. 28, 2004) (certain military reserve
appointments), or simply in the “President,” see Exec. Order No. 10250, § 1(a),
(g), 16 Fed. Reg. 5,385 (June 5, 1951) (appointment of certain inferior officers in
the Interior Department); Exec. Order No. 11140, § 1(a), (d), 29 Fed. Reg. 1,637
(Jan. 30, 1964) (certain commissioned officers of the Public Health Service).
These orders not only reflect the Executive Branch’s presumed view of the legality
of these delegations, they also establish a practice of which Congress has been
aware and in which Congress can be said to have acquiesced. See Cannon v. Univ.
of Chicago, 441 U.S. 677, 702 (1979).
Second, you have asked whether the Constitution permits Congress to allow
this practice. In particular, you have asked whether the Appointments Clause of
the Constitution prohibits Congress from allowing the President to choose between
making an appointment himself and delegating it to the head of a department. We
believe that the Appointments Clause permits Congress to do so.
This conclusion follows first from the text of the Appointments Clause—in
particular, its so-called Excepting Clause, which provides that “Congress may by
Law vest the Appointment of such inferior Officers, as they think proper, in the
President alone, in the Courts of Law, or in the Heads of Departments.” U.S.
Const. art. II, § 2, cl. 2. The Clause plainly gives Congress some discretion to
allocate the appointment power. Nothing in the text precludes Congress from
vesting the power by law in the President while permitting him to delegate it to the
head of a department subject to his supervision.
Nor is this conclusion inconsistent with the history of the Excepting Clause.
The Appointments Clause as a whole reflects a compromise that was intended to
foster a sense of responsibility, ensure accountability, curb any natural inclinations
towards favoritism, and prevent logrolling and factions. See generally The
Federalist Nos. 66, 76, and 77 (Alexander Hamilton) (Jacob E. Cooke ed., 1961).
While the Excepting Clause received little attention at the Convention, it likely
was intended to operate consistent with these values. Thus, it bears significance
that a statute giving the President the option of making an appointment himself or
instead delegating that authority to the head of a department would not diminish
these values—at least no more so than a statute vesting appointment authority in
the head of a department, which the Excepting Clause plainly permits.
This result also accords with the longstanding practice of the Executive Branch.
The Executive Branch traditionally has distinguished between appointments that
require Senate confirmation and appointments that the President may make alone.
The Attorney General and this Office have long held the view that the President’s
power to appoint officers requiring Senate confirmation must be exercised by the
President and may not be delegated. See Relation of the President to the Executive
Departments, 7 Op. Att’y Gen. 453, 465 (1855); Presidential Succession and

134

Assignment of Certain Functions Related to Military Appointments

Delegation in the Case of Disability, 5 Op. O.L.C. 91, 94 (1981). Nor, for example, may the President delegate his authority to demote a military officer appointed
with the advice and consent of the Senate. However, a different result has obtained
when Congress by law vests appointment power in the President alone and, also
by law, provides that the President may delegate that authority. As noted, presidents have long delegated to the heads of departments authority to appoint inferior
officers when Congress has vested that discretion in the President, and this Office
has affirmed the legality of the practice. Accordingly, the Excepting Clause does
not preclude Congress from providing the President a choice between appointing
an inferior officer himself or delegating the responsibility to the head of a
department subject to his supervision.
Third, you have asked whether the prohibition in the draft order that prevents
the Secretary of Defense from reassigning appointment authority to a subordinate
is constitutionally compelled. The question whether Congress may permit the
President or the head of a department to delegate appointment authority to an
officer below the head of a department is a difficult one, and we cannot provide a
definitive answer at this time. As noted, delegation clearly is not to be permitted
for officers requiring Senate confirmation. However, neither the Attorney General
nor this Office has definitively answered the question with respect to inferior
officers who do not require Senate consent. While we do not attempt to resolve the
question here, we can offer this advice: so long as each nomination is submitted to
the Secretary of Defense for approval (whether individually or in groups) and each
appointment is made in the name of the Secretary of Defense (whether the
document evidencing the appointment be signed by the Secretary or an authorized
subordinate officer), the Constitution would permit much of the legwork of the
appointment process to be delegated to a subordinate.
This practice would be consistent with the text of the Clause. It is true that, by
naming three permissible repositories of appointment authority—the President, the
Heads of the Departments, and the Courts of Law—the Excepting Clause implicitly indicates that the power may not be vested in some other person. The Excepting
Clause “prevents Congress from distributing power too widely by limiting the
actors in whom Congress may vest the power to appoint” and thereby “reflects our
Framers’ conclusion that widely distributed appointment power subverts democratic government.” Freytag v. Comm’r, 501 U.S. 868, 885 (1991). The Clause
was designed to “limit[] the universe of eligible recipients of the power to appoint”
in order to ensure that such actors were readily identifiable and politically
accountable. See id. at 880. At the same time, however, the Clause does not
prohibit substantial involvement of subordinates in the appointment process.
The history of the Clause reflects this understanding. The Excepting Clause
was proposed by Gouverneur Morris on the last working day of the Convention.
James Madison objected that “[i]t does not go far enough if it be necessary at all—
Superior officers below Heads of Departments ought in some cases to have the

135

Opinions of the Office of Legal Counsel in Volume 29

appointment of the lesser offices.” See James Madison, Notes of Debates in the
Federal Convention of 1787, at 647 (1893, reprint 1987). Morris responded that
there “is no necessity,” since “Blank commissions can be sent.” Id. Although these
statements might support a broader view, at a minimum they support the view that
a head of a department may use subordinates to carry out appointments so long as
the appointment is submitted to the head of the department for approval and made
in the name of the head of the department, upon whom ultimate political accountability must rest.
The early history of the implementation of the Clause strongly supports this
view. In 1799, Congress passed a law providing that collectors of customs “shall,
with the approbation of the principal officer of the treasury department, employ
proper persons as . . . inspectors, at the several ports within his district.” Act of
Mar. 2, 1799, ch. 22, § 21, 1 Stat. 627, 642. In 1821, Attorney General Wirt
concluded that inspectors of customs were “officers,” upon whom were devolved
“important duties,” and that appointment with approbation of the Secretary of the
Treasury required that “the names of the individuals proposed to be appointed
shall be submitted to him, and that no one shall be appointed who shall not be
approved by him.” Tenure of Office of Inspectors of Customs, 1 Op. Att’y Gen.
459, 459 (1821). In 1843, Attorney General Legare concluded that this was not
only the better construction of the statute, but “the only possible construction,
under the constitution.” Confirmation of Spanish Grants of Land in Mobile, 4 Op.
Att’y Gen. 156, 164 (1843). Thus, while the appointment must remain that of the
head of the department, a process whereby subordinates submit names for
approval appeared to satisfy the requirement. See also United States v. Sears, 27
F. Cas. 1006, 1009 (C.C.D. Mass. 1812) (No. 16,247) (Story, J.) (concluding that
an inspector of customs was a validly appointed officer of the United States where
“the commission of the inspector reciting such approbation [of the Secretary of the
Treasury] was proved at the trial”); United States v. Morse, 27 F. Cas. 1 (C.C.D.
Maine 1844) (No. 15,820) (Story, J.) (assuming that the appointment of an
inspector of customs was valid with approbation of the Secretary of the Treasury);
Leonard D. White, The Jeffersonians: A Study in Administrative History 1801–
1829, at 129 (1956) (“Lesser officers and employees did not require senatorial
approval and were posted on nomination of chief clerks, auditors, collectors of
customs, and other intermediate officials, and approved by the head of the
appropriate department.”); Leonard D. White, The Jacksonians: A Study in
Administrative History 1829–1861, at 73 (1954) (“[A]ppointment [of inspectors of
customs and other minor customs officers] was made by the collector, subject to
approval by the Secretary of the Treasury. Formally the latter took no initiative,
but in the larger customs houses there is evidence of prior consultation.”).
The Supreme Court similarly approved of the practice in United States v. Hartwell, 73 U.S. (6 Wall.) 385, 393–94 (1868), concluding that an inferior officer
appointed by the Assistant Treasurer with the approbation of the Secretary of the

136

Assignment of Certain Functions Related to Military Appointments

Treasury was “appointed by the head of a department” within the meaning of the
Appointments Clause. See General Appropriations Act of July 23, 1866, ch. 208,
14 Stat. 191, 202; see also United States v. Mouat, 124 U.S. 303, 307–08 (1888)
(stating in a dictum that the appointment of a paymaster’s clerk by another inferior
officer “might still be considered sufficient to call [it] an appointment by the head
of that Department” if “only approved by . . . [the] [a]cting Secretary in a formal
way”). Other statutes and cases reflecting the practice are numerous. See, e.g., Act
of Mar. 3, 1817, ch. 110, § 7, 3 Stat. 397 (granting collectors of customs the power
to appoint permanent deputies with the approbation of the Secretary of the
Treasury); United States v. Barton, 24 F. Cas. 1025 (E.D. Pa. 1833) (No. 14,534)
(appointment of deputy collector of customs by collector of customs was valid
with the approbation of the Secretary of the Treasury); Stanton v. Wilkeson, 22
F. Cas. 1074, 1075 (S.D.N.Y. 1876) (No. 13,299) (appointment of a receiver, an
officer of the United States, by the Comptroller of the Currency was valid because
it was presumed to have been made with the approval of the Secretary of the
Treasury); Frelinghuysen v. Baldwin, 12 F. 395 (D.N.J. 1882) (same); Platt v.
Beach, 19 F. Cas. 836 (E.D.N.Y. 1868) (No. 11,215) (same).
More recently, at least three executive orders have either vested appointment
authority in inferior officers or expressly permitted a head of a department to do
so. Executive Order 10637 of Sept. 16, 1955, vested appointment authority in the
Secretary of the Navy when the Coast Guard operated as a service of the Navy,
and the Secretary of the Navy was not at that time the head of a department. Id.
§ 5. Executive Order 11140 of Jan. 30, 1964, allowed redelegation of appointment
authority by the Secretary of Health, Education, and Welfare to any Senateconfirmed officer. Id. § 4. And Executive Order 12396 of Dec. 9, 1982, allowed
redelegation of appointment authority by the Secretary of Defense to subordinates.
Furthermore, as noted above, this Office’s 1957 opinion discussed and approved
of the practice of service secretaries, making promotions without prior reference to
the President, at a time when the service secretaries were not heads of departments. We assume, however, in the absence of contrary evidence, that, even under
these orders and under the practice described in the 1957 opinion, all appointments
were made with the ultimate approval of the head of the department, consistent
with the earlier authority.
In view of this history and practice, we think it clear that the head of a department at a minimum may receive substantial assistance from subordinates in the
appointment process. Even assuming that the ultimate decision whether to make
an appointment must remain the responsibility of the head of the department,
approval of a list of appointments by the head of the department would satisfy this
requirement. Furthermore, it is well established that the documents evidencing an
appointment by the President or the head of a department need not be signed by
that person. See, e.g., Relation of the President to the Executive Departments, 7
Op. Att’y Gen. 453, 472–73 (1855); Navy Appointments, 22 Op. Att’y Gen. 82, 84

137

Opinions of the Office of Legal Counsel in Volume 29

(1898); see also Dysart v. United States, 369 F.3d 1303, 1312 (Fed. Cir. 2004)
(“In the case of a promotion to the grade of rear admiral, the final public act of
appointment is the signing and issuance of the letter of appointment by the Special
Assistant for Flag Officer Management and Distribution on behalf of the President.”).
C. KEVIN MARSHALL
Deputy Assistant Attorney General
Office of Legal Counsel

138